Case 1:17-cv-01167-JEB Document 75-1 Filed 03/01/19 Page 1 of 23

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

CABLE NEWS NETWORK, INC.,

Plaintiff,
V. Civil Action No. 1:17-cv-1167-JEB

FEDERAL BUREAU OF INVESTIGATION,

Defendant.

 

 

DECLARATION OF MICHAEL G. SEIDEL

I, Michael G. Seidel, declare as follows:

(1) I am currently the Assistant Section Chief (“ASC”) of the Record/Information
Dissemination Section (“RIDS”), Information Management Division (“IMD”) of the Federal
Bureau of Investigation (“FBI”) in Winchester, Virginia, and, in the absence of RIDS Section
Chief, David M. Hardy, I serve as Acting Section Chief for RIDS.

(2) I joined the FBI in September 2011, and, prior to my current position, I was the
Unit Chief, RIDS Litigation Support Unit, from November 2012 to June 2016; and an Assistant
General Counsel, FBI Office of the General Counsel, Freedom of Information Act (“FOIA”)
Litigation Unit, from September 2011 to November 2012. In those capacities, | had management
oversight or agency counsel responsibility for FBI FOIA and Privacy Act (“PA”) litigation cases
nationwide. Prior to my joining the FBI, I served as a Senior Attorney at the U.S. Drug
Enforcement Administration (“DEA”) from September 2006 to September 2011, where among
myriad legal responsibilities, | advised on FOIA/PA matters and served as agency counsel
representing the DEA in FOIA/PA lawsuits nationwide. | also served as a U.S. Army Judge

Advocate General’s Corps Officer in various assignments from 1994 to September 2006,

1
Case 1:17-cv-01167-JEB Document 75-1 Filed 03/01/19 Page 2 of 23

culminating in my assignment as Chief, General Litigation Branch, U.S. Army Litigation
Division, where I oversaw FOIA/PA litigation for the U.S. Army. I am an attorney registered in
the State of Ohio (inactive status) and the District of Columbia (active status).

(3) In my official capacity as Acting Section Chief of RIDS, I supervise
approximately 234 employees who staff a total of twelve Federal Bureau of Investigation
Headquarters (“FBIHQ”) units and three field operational service center units whose collective
mission is to effectively plan, develop, direct, and manage responses to requests for access to
FBI records and information pursuant to the FOIA as amended by the OPEN Government Act of
2007, the OPEN FOIA Act of 2009, and FOIA Improvement Act of 2016; the Privacy Act of
1974; Executive Order 13526; Presidential, Attorney General, and FBI policies and procedures;
judicial decisions; and Presidential and Congressional directives. The statements contained in
this declaration are based upon my personal knowledge, upon information provided to me in my
official capacity, and upon conclusions and determinations reached and made in accordance
therewith.

(4) Because of the nature of my official duties, I am familiar with the procedures
followed by the FBI in responding to requests for information from its files pursuant to the
provisions of the FOJA, 5 U.S.C. § 552, and the Privacy Act, 5 U.S.C. § 552a. Specifically, | am
aware of the FBI’s handling of the FOIA requests to the FBI at issue in this litigation, which was
originally consolidated under Civil Action No. 17-cv-1167 (D.D.C.), to include the following
lawsuits: CNN v. FBI, 17-cv-1167 (D.D.C.); Gannett Satellite Information Network et al. v.
DOJ, 17-cv-1175 (D.D.C.); Judicial Watch v. DOJ, 17-cv-1189 (D.D.C.); Freedom Watch v.
DOJ & FBI, 17-cv-1212 (D.D.C.); and Daily Caller v. DOJ, 17-cv-1830 (D.D.C.). See Civil

Action No. 17-cv-1167 (D.D.C.), Minute Order dated July 26, 2017 (consolidating all lawsuits
Case 1:17-cv-01167-JEB Document 75-1 Filed 03/01/19 Page 3 of 23

except the Daily Caller lawsuit) and Minute Order dated September 7, 2017 (consolidating the
Daily Caller lawsuit).

(5) The only remaining plaintiff in the consolidated cases is CNN.

(6) This declaration incorporates by reference and supplements all prior declarations
submitted in this case: ECF No. 22-2, Declaration of David M. Hardy (October 13, 2017) (“First
Hardy Declaration”); ECF No. 36-1, Second Declaration of David M. Hardy (November 5,
2017) (“Second Hardy Declaration”); ECF No. 45-2, Third Declaration of David M. Hardy
(January 19, 2018) (“Third Hardy Declaration”); ECF No. 55-1, Fourth Declaration of David M.
Hardy (February 8, 2018) (“Fourth Hardy Declaration”); ECF No. 69-2, Fifth Declaration of .
David M. Hardy (December 14, 2018) (“Fifth Hardy Declaration”); the in camera and ex parte
declaration previously submitted in support of the FBI’s motion for partial summary judgment
regarding the Comey Memos (ECF No. 22), see In Camera, Ex Parte Declaration of the FBI
(October 13, 201 7); the in camera and ex parte declaration submitted in conjunction with the
FBI’s second motion for partial summary judgment (ECF No. 45), see In Camera, Ex Parte
Declaration of David Archey (January 19, 2018); the in camera and ex parte declaration
submitted in further support of the FBI’s first motion for partial summary judgment (ECF No.
47), see Third In Camera, Ex Parte Declaration of David Archey (January 31, 2018); and the
sealed on-the-record, ex parte proffer of Michael R. Dreeben, Counsel to the Special Counsel.
See ECF No. 49, Memorandum Opinion, at p. 5.

(7) This declaration is being submitted in conjunction with the FBI’s reply in support
of its renewed motion for summary judgment in this case. This declaration is also being
submitted in support of the FBI’s Opposition to Plaintiff's Motion for Access to Sealed Judicial

Records.
Case 1:17-cv-01167-JEB Document 75-1 Filed 03/01/19 Page 4 of 23

(8) In the Fifth Hardy Declaration, the FBI explained that it had considered whether
any of the minimal redactions that remain in the Comey Memos had been the subject of any
official documented public disclosures. See ECF No. 69-2, Fifth Hardy Declaration, p. 21.
Since then, additional official public disclosures have been made in the prosecution of Lieutenant
Genera] Flynn and the FBI released, in part, the document that plaintiff refers to as the
“synopsis” (which the FBI refers to as Annex A) in response to FOIA litigation brought by the
James Madison Project and Josh Gerstein, JMP et al. v. DOJ, 17-cv-0144 (D.D.C.). In light of
these subsequent disclosures, the FBI considered whether these disclosures affected the
withholding determinations as to any of the remaining redactions in the Comey Memos, and
particularly information withheld under Redaction Blocks 9, 10-15, and 18. As a result, the FBI
reaffirms that the information redacted in the Comey Memos does not match information that has
been the subject of official public disclosures by the FBI or DOJ, including the particular
disclosures made in the Flynn prosecution and of Annex A that occurred between the filing of
the FBI’s renewed motion for summary judgment in this case and the date of this declaration,
and that continued redaction is necessary to protect national security and law enforcement
interests, as outlined in the Fifth Hardy Declaration.

(9) Plaintiff has also sought access to the two in camera and ex parte declarations
submitted in support of the FBI’s original motion for partial summary judgment regarding the
Comey Memos (ECF No. 22), see In Camera, Ex Parte Declaration of the FBI (October 13,
2017), and Third Jn Camera, Ex Parte Declaration of David Archey (January 31, 2018), as well
as sealed on-the-record, ex parte proffer of Michael R. Dreeben, Counsel to the Special Counsel,
which were referenced previously in paragraph 5. The FBI has reviewed the above-identified in

camera, ex parte declarations and has concluded that they can be published in part on the public
Case 1:17-cv-01167-JEB Document 75-1 Filed 03/01/19 Page 5 of.23

docket. The redacted versions of the declarations are attached hereto as Exhibits A and B.
However, portions of both declarations must remain undisclosed to avoid adversely affecting the
pending investigation currently being conducted by Special Counsel Mueller’s office.
Specifically, the portions of the two declarations that have been redacted would reveal
information about the focus and scope of the Special Counsel Office’s investigation that have not
been officially publicly disclosed, and which if disclosed now could reasonably be expected to
cause the types of harms generally outlined in those declarations themselves. The FBI cannot
provide any further details publicly about the potential harms because such disclosure would also
risk those harms occurring. |

(10) The redacted versions of the two in camera, ex parte declarations are attached

hereto as Exhibits A and B.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct, and that Exhibits A and B attached hereto are true and correct copies.

+h
Executed this 2? day of Febrva } , 2019.

ML Lf

MICHAEL G. SEIDEL

Acting Section Chief

Record/Information Dissemination Section
Information Management Division

Federal Bureau of Investigation
Winchester, Virginia
Case 1:17-cv-01167-JEB Document 75-1 Filed 03/01/19 Page 6 of 23

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

CABLE NEWS NETWORK, INC.,

Plaintiff,
Vv.
FEDERAL BUREAU OF INVESTIGATION,

Defendant.

 

 

Civil Action No. 1:17-cv-1167-JEB

DECLARATION OF MICHAEL G. SEIDEL

EXHIBIT A
Case 1:17-cv-01167-JEB Document 75-1 Filed 03/01/19 Page 7 of 23

UNCLASSIFIED/ AbES—

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

CABLE NEWS NETWORK, INC.,

Plaintiff, Civil Action No. 1:17-cv-01167-JEB

v.
FEDERAL BUREAU OF INVESTIGATION,

Defendant.

 

GANNETT SATELLITE INFORMATION
NETWORK, LLC, d/b/a USA TODAY, ef dl. | Civit Action No. 1:17-cv-01175-JEB

Plaintiffs,
Vv.

DEPARTMENT OF JUSTICE,

Defendant.

 

JUDICIAL WATCH, INC,
Plaintiff, Civil Action No. 1:17-cv-01189-JEB
v.

UNITED STATES DEPARTMENT OF
JUSTICE,

Defendant.

 

FREEDOM WATCH, INC.,

Plaintiff, Civil Action No. 1:17-cv-01212-JEB

Vv.

UNITED STATES DEPARTMENT OF
JUSTICE and FEDERAL BUREAU OF
INVESTIGATION,

Defendants.

 

 

UNCLASSIFIED/ /SES—

1
Case 1:17-cv-01167-JEB Document 75-1 Filed 03/01/19 Page 8 of 23

 

UNCLASSIFIED / 4h3S=,

THE DAILY CALLER NEWS
FOUNDATION,

Plaintiff, Civil Action No. 1:17-cv-01830-JEB
Vv.
UNITED STATES DEPARTMENT OF
JUSTICE,

Defendant.

 

 

THIRD IN CAMERA, EX PARTE DECLARATION OF DAVID W. ARCHEY

(U) I, DAVID W. ARCHEY, declare as follows:

(1) (U) Thave been a Special Agent with the Federal Bureau of Investigation (FBI)
for approximately seventeen (17) years. 1 was assigned to the Counterintelligence Division at
FBI Headquarters as a Deputy Assistant Director in August 2017 to supervise all FBI personnel
assigned to the Special Counsel’s investigation.' Before then, I served as the Deputy Assistant
Director of the Weapons of Mass Destruction Directorate at FBI Headquarters. Prior to that, I
was a Section Chief in the Counterintelligence Division at FBI Headquarters, where I supported
counterintelligence operations since 2014.

(2) (U) The statements contained in this declaration are based upon my personal
knowledge, upon information provided to me in my official capacity, and upon conclusions and

determinations reached and made in accordance therewith. I have been advised about plaintiffs’

 

 (U) On May 17, 2017, Deputy Attorney General Rod Rosenstein named former FBI
Director Robert §. Mueller, III as Special Counsel to conduct the investigation into Russia’s
interference with the 2016 Presidential election. DOJ Order No. 3915-2017, Appointment of
Special Counsel to Investigate Russian Interference with the 2016 Presidential Election and
Related Matters (May 17, 2017).

UNCLASSIFIED /A¢GES

2
Case 1:17-cv-01167-JEB Document 75-1 Filed 03/01/19 Page 9 of 23

UNCLASSIFIED/ 4LES~

Freedom of Information Act (“FOIA”) requests to the FBI that are the subject of this litigation
concerning former FBI Director James B. Comey’s memoranda memorializing his conversations
with President Donald J. Trump (i.e., the “Comey Memos”), and that the FBI denied those
requests in full.

(3) (VU) This declaration supplements and incorporates by reference my first
declaration in this case — Jn Camera, Ex Parte Declaration of the FBI (October 13, 2017).

(4) -<Q4LES> In my prior declaration, I explained that the Comey Memos have been
incorporated into a pending investigation and thus compiled as investigative records. See In .
Camera, Ex Parte Declaration of the FBI (October 13, 2017) at fn. 2. Regarding when this
compilation occurred, on or -_y following the termination of former Director
Comey, the Comey Memos — which were previously maintained by the Director’s staff — were
Po at which point they were compiled as investigative records
into the FBI’s case file. It is my understanding that the FBI invoked FOIA Exemption (b)(7)(A)
and declined to produce the Comey Memos in response to plaintiffs’ FOIA requests on June 23,
2017, after the date they were compiled as investigative records. See John Doe Agency v. John
Doe Corp., 493 U.S. 146, 155 (1989) (“Under the statute, documents need only to have been

compiled when the response to the FOIA request must be made.”).

UNCLASSIFIED/ AbES~

3
Case 1:17-cv-01167-JEB Document 75-1 Filed 03/01/19 Page 10 of 23

UNCLASSIFIED /_bS—

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

Executed this 31st day of January, 2018.

“Ad de

Hi W. ARCHEY_”

Jeputy Assistant coe
Counterintelligence Division
Federal Bureau of Investigation
Washington D.C.

UNCLASSIFIED/+&ES~

4
Case 1:17-cv-01167-JEB Document 75-1 Filed 03/01/19 Page 11 of 23

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

CABLE NEWS NETWORK, INC.,

Plaintiff,
Vv.
FEDERAL BUREAU OF INVESTIGATION,

Defendant.

 

 

Civil Action No. 1:17-cv-1167-JEB

DECLARATION OF MICHAEL G. SEIDEL

EXHIBIT B
Case 1:17-cv-01167-JEB Document 75-1 Filed 03/01/19 Page 12 of 23

UNCLASSIFI5ED/fs~

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

CABLE NEWS NETWORK, INC.,

Plaintiff Civil Action No. 1:17-cv-01167-JEB

v.
FEDERAL BUREAU OF INVESTIGATION,

Defendant.

 

GANNETT SATELLITE INFORMATION
2 T Ta! A
NETWORK, LLC, d/b/a USA TODAY, et al., Civil Action No. 1:17-ev-01175-JEB
Plaintiffs,
Vv.

DEPARTMENT OF JUSTICE,

Defendant.

 

JUDICIAL WATCH, INC.,

Plaintiff, Civil Action No. 1:17-ev-01189-JEB

¥.

UNITED STATES DEPARTMENT OF
JUSTICE,

Defendant.

 

FREEDOM WATCH, INC.,

Plaintiff Civil Action No. 1:17-cv-01212-JEB

¥.

UNITED STATES DEPARTMENT OF
JUSTICE and FEDERAL BUREAU OF
INVESTIGATION,

Defendants.

 

 

UNCLASSIFIED/ AEs

1
Case 1:17-cv-01167-JEB Document 75-1 Filed 03/01/19 Page 13 of 23

UNCLASSIFIED/ fle

 

THE DAILY CALLER NEWS
FOUNDATION,

Plaintiff, Civil Action No. 1:17-cv-01830-JEB

Vv.

UNITED STATES DEPARTMENT OF
JUSTICE,

Defendant.

 

 

IN CAMERA, EX PARTE DECLARATION OF THE FBI

JHEES+ I, DAVID W. ARCHEY, declare as follows:

(1) 45ES}- I have been a Special Agent with the Federal Bureau of Investigation
(FBI) for approximately sixteen and a half (16.5) years. I was assigned to the
Counterintelligence Division at FB] Headquarters as a Deputy Assistant Director in September
2017 to supervise all FBI personnel assigned to the pending Special Counsel investigation into
Russia’s interference with the 2016 Presidential election.' Before then, I served as the Deputy
Assistant Director of the Weapons of Mass Destruction Directorate at FBI Headquarters. Prior
to that, I was a Section Chief in the Counterintelligence Division at FBI Headquarters, where I
supported counterintelligence operations since 2014.

(2) (U) To my knowledge, at this time no FBI personnel currently assigned to the
Russian interference investigation are publicly known. Because of the high profile and sensitive
nature of the investigation, and to avoid any potential interference with the ongoing

investigation, my identity and association with the investigation cannot be disclosed on the

 

' On May 17, 2017, Deputy Attorney General Rod Rosenstein named former FBI Director Robert S.
Mueller, III as Special Counsel to conduct the investigation into Russia’s interference with the 2016 Presidential
election. DOJ Order No. 3915-2017, Appointment of Special Counsel to Investigate Russian Interference with the
2016 Presidential Election and Related Matters (May 17, 2017)).

UNCLASSIFIED/ #b&S-

2
Case 1:17-cv-01167-JEB Document 75-1 Filed 03/01/19 Page 14 of 23

UNCLASSIFIED/ ALES.

public record.

G3) (U) The statements contained in this declaration are based upon my personal
knowledge, upon information provided to me in my official capacity, and upon conclusions and
determinations reached and made in accordance therewith. I have been advised about plaintiffs’
Freedom of Information Act (“FOIA”) requests to the FBI for all memos or other documents by
former FBI Director James B. Comey discussing or memorializing conversations with President
Donald J. Trump, and that the FBI denied those requests in full. This declaration is being
submitted to supplement the public declaration of David M. Hardy, Section Chief (SC) of the
FBI’s Record/Information Dissemination Section (“RIDS”), and to support the FBI’s motion for
partial summary judgment.

FOIA EXEMPTION (b)(7)(A) — PENDING ENFORCEMENT PROCEEDINGS

(4) (U) SC Hardy explained in his public declaration that the FB] is withholding in
full the records responsive to plaintiffs’ request — .¢., the “Comey Memos” — because disclosure
could reasonably be expected to adversely affect the pending investigation into Russia’s
interference in the 2016 Presidential election. However, little explanation of the reason for this
conclusion could be provided publicly without causing the very harms that the FBI is trying to
avoid. Additional details about the harms to the pending investigation are provided below.

(5) <@4LES) The FBI and the Special Counsel’s Office have determined that
disclosure of the Comey Memos — or any portions of them — could reasonably be expected to
adversely affect the pending Russia investigation. Former FBI Director James B. Comey is

Po The Comey Memos are his contemporaneous notes about

incidents that are of interest in that investigation (i.¢., the records sought here), and are

UNCLASSIFIED/ ApS

3
Case 1:17-cv-01167-JEB Document 75-1 Filed 03/01/19 Page 15 of 23

UNCLASSIFIED/ /£S—

(6)  -LYLES). Consistent with its standard practices, the FBI has not publicly
disclosed information and evidence collected in its pending Russia investigation, including the
Comey Memos, nor has the Special Counsel done so. Indeed, beyond the FBI’s general
acknowledgment of an investigation into Russia’s interference in the 2016 Presidential election,
details about the targets, witnesses, focus, scope, and nature of the investigation have not been
publicly disclosed, confirmed, or denied by either the FBI or the Special Counsel.

(7)  -~B4LES)-In the context of the pending Russia investigation, disclosing the

specific, non-public areas of investigative interest. Disclosure would further suggest a map of

 

possible investigative activity, which could reasonably be expected to result in a race to the
evidence pertinent to such activity.

(8)  -<444LES}. The FBI has considered whether former Director Comey’s public
testimony before Congress in June 2017 would alleviate or overcome the normal concerns
associated  3vre pending investigations, and have concluded that it
would not. Notwithstanding former Director Comey’s testimony — as a private citizen — to the

Senate Select Committee on Intelligence (“SSCI’) on June 8, 2017, revealing the memos

 

2 M4LES» The fact that the Comey Memos ia foto have been incorporated into the pending investigation
and thus recompiled as investigative records satisfies Exemption (b)(7)’s threshold requirement — Le., “records or
information compiled for law enforcement purposes.”

UNCLASSIFIED/ ALES~

4
Case 1:17-cv-01167-JEB Document 75-1 Filed 03/01/19 Page 16 of 23

UNCLASSIFIED/“es-

themselves risks substantial harm to the investigation because former Director Comey did not
publish the memos, nor did his testimony cover everything contained in the memos. Disclosure
of the memos, in any capacity, would provide substantially more information about his recorded,
contemporaneous recollections than his testimony provided, thereby increasing the effectiveness
of any potential efforts to impede or compromise the Russia investigation. For example, the
memos discuss sensitive details regarding the progress of the pending Russia investigation as of
the dates of the meetings or conversations memorialized in them. Specifically, Po
Pe: a confidential human source is identified fin
l:: well as evidence obtained therefrom, and investigative steps taken or not yet taken in
the investigation as of the dates of the meetings memorialized in the memos are revealed. The
memos also identify at least one investigative target and reflect aspects of the investigation as of
those dates. In short, the memos include highly sensitive information from the pending
investigation. None of this information was the subject of former Director Comey’s testimony.
Former Director Comey did not ee: confidential source;
describe the information provided by the source or the FBI’s investigative interest in it; or
otherwise explicitly describe the pending investigation. Disclosure of any of this non-public
information would cause the harms discussed above.

(9) -&HALES> The FBI has specifically considered whether we can release those
portions of the Comey Memos about which he testified before SSCI on June 8, 2017, and we
have concluded that we cannot. Former Director Comey’s testimony was not an official public
release by the FBI because he was no longer the FBI Director or a government official at the
time. But aside from there being no waiver of the content of the memos for this reason,

disclosing those portions of the Comey Memos that are the same or substantially similar to

UNCLASSIPIED/ AES

5
Case 1:17-cv-01167-JEB Document 75-1 Filed 03/01/19 Page 17 of 23

UNCLASSIFIED/ ALES.

former Director Comey’s testimony could reasonably be expected to harm the pending
investigation, notwithstanding that very testimony, again, due to the harms described above.
(10) ~4LES}- Finally, in addition to not being able to disclose the Comey Memos —
in whole or in part — without risking adverse effects on the pending Russia investigation, the FBI
also cannot disclose the total number of Comey Memos or the total number of pages of memos
without risking harm to the investigation. While former Director Comey testified publicly about
having nine conversations with President Trump and documenting all or almost all of them, he
did not explicitly disclose the total number of memos he authored or provide any specific
information about the level of detail they do or do not contain. The FBI and the Special Counsel
also have not publicly stated how many Comey Memos exist or whether one exists for each
conversation. Moreover, neither the FBI nor the Special Counsel has disclosed any information
suggesting the length of the memos, individually or in total, or any other information about them,
such as the detail and extent to which they document the meetings that they memorialize. Public
and official confirmation by the FBI about whether each conversation was documented or
whether only a subset of them was, could reasonably be expected to affect the testimony of
people knowledgeable about the conversations -- e.g., what and how much they tell investigators,
whether they try to hide or fabricate information — based on what is already known (or not
known) by the investigators. Similarly, the volume of the records would tend to show the public
~ and also potential subjects of the investigation — how detailed former Director Comey’s
recollections of the meetings were, and the extent to which his public testimony was a
comprehensive review of his memos or only a partial disclosure. As with disclosing the total
number of Comey Memos, disclosing the volume of pages comprising the memos could
reasonably be expected to affect the testimony of people knowledgeable about the conversations
UNCLASSIFIED/ ALES.

6
Case 1:17-cv-01167-JEB Document 75-1 Filed 03/01/19 Page 18 of 23

UNCLASSIFIED//LES

by revealing to them information suggestive of how much investigators already know — or do not
know — about the conversations.
FOIA EXEMPTION (b)(1) — CLASSIFIED INFORMATION
(11) 444EES> As explained in SC Hardy’s public declaration, the Comey Memos
contain some information that is classified under subsections 1.4(c) and 1.4(d) of EO 13526, in
order to protect intelligence activities, sources, and methods and foreign relations or activities of
the United States. More particularly, the memos contain classified discussions concerning:

source, as well as details of foreign intelligence information obtained from and through this

source by the FB) i information about
whether the FBI initiated coverage through the Foreign Intelligence Surveillance Act (FISA) on
¢prteani ct cc
BY the sources and methods used in the

investigation; and information concerning the President’s foreign-policy decisionmaking. This
information is currently and properly classified pursuant to § 1.4(c).

(12) <U4LES) The memos also identify specific foreign governments and officials,
and reflect particular, non-public interactions between them and the United States Government,
the public disclosure of which could reasonably be expected to affect the United States’

relationships with those countries. In addition, the revelation of the confidential source’s name

P| and would restrict the ability of the FBI to continue to investigate and

collect evidence in the Russian interference investigation. Accordingly, this information is

 

 

UNCLASSIFIED//LES

7
Case 1:17-cv-01167-JEB Document 75-1 Filed 03/01/19 Page 19 of 23

UNCLASSIFIED/ /-Gs-

currently and properly classified pursuant to § 1.4(d).
FOIA EXEMPTION (b)(7)(E) — LAW ENFORCEMENT TECHNIQUES AND PROCEDURES

(13) (U) SC Hardy explained in his public declaration that the Comey Memos contain
information about law enforcement techniques and procedures utilized in the investigation of
Russia’s interference in the 2016 Presidential election that the FB] has protected pursuant to
Exemption (b)(7)(E). However, he could not provide any further information about the protected
techniques or procedures without undermining the FBI’s use of them and/or causing harm
protected against by Exemption (b)(7)(A).

(14) €3#EES> The FBI is protecting its use of at least one particular technique or
procedure in the pending Russia investigation, which is discussed in the Comey Memos — z.e.,
use of confidential sources. Neither DOJ, the FBI, nor the Special Counsel has publicly
acknowledged the use of confidential sources in the investigation, and disclosure of this
information could reasonably be expected to undermine the effectiveness of their use and
jeopardize the particular source referenced in the memos. Negating the effectiveness of this
technique generally and of this source specifically could reasonably be expected to adversely
affect the investigation?

(15) —SHGES} Use of confidential sources is a vital investigative too] used by the FBI,
but key to the utility of the technique is maintaining the confidentiality of the sources. If the FBI
were to release information about and provided by its sources, they could be subjected to efforts
to curtail their cooperation or undermine their assistance, as well as retaliation, intimidation, and

physical or mental harm. This would have a chilling effect on the pending investigation, not

 

3 ¢4HbES+The use and identity of the confidential source here is also covered by Exemptions (b)(1) and
(b)(3), which protect intelligence sources and methods.

UNCLASSIFIED/(LES—

8
Case 1:17-cv-01167-JEB Document 75-1 Filed 03/01/19 Page 20 of 23

UNCLASSI FIEDAALES~

only with respect to these particular sources’ continued cooperation but also with respect to the
cooperation of other witnesses or sources, who would reasonably fear exposure. It is implicit in
investigations such as the pending Russian interference investigation that a source’s identity and
the information/assistance he/she/it provided will be afforded confidentiality. The FBI goes to
great lengths to protect and maintain its sources’ confidentiality because sources are an integral
part of successful investigations and prosecutions.

(16) -<U4LES> Disclosing information in the Comey Memos reflecting the FBI’s use
of confidential sources in relation to the Russia investigation could also reasonably be expected
to reveal the confidential source’s ability to access information, allowing adversaries the
opportunity to take steps to undermine or counteract that access, and thereby stop an effective
means of foreign intelligence and evidence gathering used by the FBI.

(17) (WU) For the preceding reasons, disclosure of the FBI’s use of this technique at this
time would risk circumvention of the law. And for the same reasons, it could reasonably be
expected to adversely affect the pending investigation.

(18) +4444-ES} Moreover, this information independently would be subject to FOIA
Exemption (b)(7)(D). However, publicly asserting Exemption (b)(7)(D) would reveal the very
information that the FBI is protecting under Exemptions (b)(7)(A) and (b)(7)(E) — 7.e., the use of
confidential sources in this investigation. Accordingly, the FBI concluded that the only way to
avoid these harms was to raise Exemption (b)(7)(D) only iz camera and ex parte as part of its
Exemption (b)(7)(E) explanation.

(19) ¢G4LES)- FOIA Exemption (b)(7)(D) protects records or information compiled

for law enforcement purposes when disclosure:

UNCLASSIFIED/ (GS—

9
Case 1:17-cv-01167-JEB Document 75-1 Filed 03/01/19 Page 21 of 23

UNCLASSIFIED/ 4SES—

could reasonably be expected to disclose the identity of a

confidential source, including a State, local or foreign agency or

authority or any private institution which furnished information on

a confidential basis, and, in the case of a record or information

compiled by a criminal law enforcement authority in the course of

a criminal investigation or by an agency conducting a lawful

national security intelligence investigation, information furnished

by the confidential source.
5 U.S.C. § 552(b)(7)(D). Exemption (b)(7)(D) provides categorical protection for the identities
of confidential sources, as well as information provided by such a source in a criminal or
national security investigation. No balancing of interests is required and the public’s interest in
the information is not a factor. Rather, once the FBI establishes that the source provided
information under express or implied assurances of confidentiality, the identity of the source and
all information the source provided in a criminal or national security investigation are exempt

under Exemption (b)(7)(D).

(20) (UALES)}-Here, the information subject to Exemption (b)(7)(D) in the Comey

Memos consists of ee ser source, as well as information

confidentiality. This alone entitles this information to protection under Exemption (b)(7)(D).
Moreover, the information provided by the confidential source is entitled to protection under the
-second clause of Exemption (b)(7)(D). Consequently, both the identity of the source

a. and the information provided by this source, are entitled to protection under

Exemption (b)(7)(D).

UNCLASSIFIED//LES

10
Case 1:17-cv-01167-JEB Document 75-1 Filed 03/01/19 Page 22 of 23

UNCLASSIFIED/ -4S—

WAIVER AND SEGREGATION

(21) (U/AZES} Official Government statements and comments have been carefully
reviewed and compared against the Comey Memos to determine whether there is any
information in the memos that is as exact as information already made public in official
statements or comments. The FBI has concluded that no official Government statements or
comments have been made that precisely match anything in the Comey Memos. While there are
some similarities, there are no exact matches and any particular words from official statements or
comments that seem to match information in the Comey Memos is inextricably intertwined with
non-matching words and contents such that waiver has not occurred and segregation is not

reasonably possible.

UNCLASSIFIED/ ABES-

ll
Case 1:17-cv-01167-JEB Document 75-1 Filed 03/01/19 Page 23 of 23

UNCLASSIFIED/ As&S

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
and correct.

Executed this 13th day of October, 2017. ao

DAVID W. ARCHEY
Deputy Assistant Director
Counterintelligence Division

Federal Bureau of Investigation
Washington D.C.

 

 

UNCLASSIFIED/ A55S

12
